Citation Nr: 1522149	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased disability evaluation for calcaneal spur of the left ankle, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Milwaukee, Wisconsin, which increased the Veteran's disability evaluation from 10 to 20 percent for his service-connected calcaneal spur of the left ankle.  The Veteran disagreed with the assigned disability evaluation and perfected his appeal on this issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the last comprehensive VA examination afforded the Veteran, where actual measurements were taken, occurred in May 2009.  While the Veteran was afforded an additional VA examination in March 2010, no actual measurements were recorded at that time.  

In his March 2012 substantive appeal, the Veteran stated that while it had been reported that he had no ankylosis in his ankle, his ankle had marked stiffness and pain that was revealed on even cursory examination.  In his June 2013 written argument, the Veteran's representative reported that the Veteran had indicated that his service-connected left ankle disability was of such severity, depth, and persistence that it warranted an increased evaluation. 

The Veteran is competent to state that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95.  Accordingly, the Board finds that a remand for another VA examination is required.  38 U.S.C.A. § 5103A(d) (West 2014).

An attempt should be made to obtain all outstanding records, VA and private, relating to the Veteran's left ankle disability from February 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any health care providers or treatment facilities who have provided treatment for left ankle problems since February 2013.  Following receipt of the above names and addresses, along with written authorizations from the Veteran, obtain and associate with the record copies of all treatment records of the Veteran from those facilities/physicians identified by him.  If the Veteran identifies any VA treatment facilities, obtain copies of treatment records from these facilities and associate them with the record.

2.  Schedule the Veteran for a VA examination to assist in determining the current severity of the service-connected calcaneal spur of the left ankle.  The entire record should be made available to the examiner for review.  All indicated tests and studies should be performed and all findings should be reported in detail.  Ranges of motion should be reported in degrees.  The examiner should determine whether the service-connected left ankle disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  The examiner should also comment on whether the Veteran's left ankle disability is best classified as mild, moderate, or marked, as well as the presence or absence of ankylosis of the ankle joint.

3.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate claim for an evaluation in excess of 20 percent for a calcaneal spur of the left ankle.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

